          Case 1:20-vv-01484-UNJ Document 18 Filed 05/24/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1484V
                                        UNPUBLISHED


    MITZI LEE,                                              Chief Special Master Corcoran

                        Petitioner,                         Filed: April 19, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Acute Inflammatory Demyelinating
                       Respondent.                          Polyneuropathy (AIDP); Bell’s Palsy;
                                                            Guillain-Barre Syndrome (GBS);


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.

Laurie Wiesner, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On October 28, 2020, Mitzi Lee filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered acute inflammatory demyelinating
polyneuropathy (AIDP), a form of Guillain-Barré Syndrome (GBS), and Bell’s Palsy which
was caused in fact by the influenza vaccine she received on November 11, 2018. Petition
at 1, ¶¶ 2, 12. Petitioner further alleges that she received the vaccination in the United
States, that she suffered the residual effects of her GBS for more than six months and
that neither she nor any other party has filed a civil action or received compensation for
her GBS, alleged as vaccine caused. Id. at ¶¶ 2, 13-15. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:20-vv-01484-UNJ Document 18 Filed 05/24/21 Page 2 of 2




       On April 19, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent believes “that [P]etitioner has satisfied the criteria set forth in
the revised Vaccine Injury Table (Table) and the Qualifications and Aids to interpretation
(QAI).” Id. at 8. Respondent further agrees that “based on the current record, [P]etitioner
has satisfied all legal prerequisites for compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
